Case 3:19-cv-01537-BEN-JLB Document 12 Filed 10/07/19 PageID.97 Page 1 of 4



 1   George M. Lee (SBN 172982)
 2   gml@seilerepstein.com
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7
     jdillon@gdandb.com
 8   GATZKE DILLON & BALLANCE LLP
     2762 Gateway Road
 9
     Carlsbad, California 92009
10   Phone: (760) 431-9501
11   Fax: (760) 541-9512

12   Attorneys for Plaintiffs
13
     (Other Counsel of Record on Next Page)
14
15
16                        UNITED STATES DISTRICT COURT
17
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
18
19   JAMES MILLER, et al.,                      Case No. 3:19-cv-01537-BEN-JLB
20
                         Plaintiffs,            STIPULATION AND REQUEST TO
21                                              VACATE CASE MANAGEMENT
           vs.                                  CONFERENCE HEARING AND RULE 26
22
                                                COMPLIANCE DATES
23   XAVIER BECERRA, in his official
24   capacity as Attorney General of
     California, et al.,
25
26                       Defendants.
27
28

                                          -1-
     STIPULATION AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE AND RULE 26 DATES
                               (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 12 Filed 10/07/19 PageID.98 Page 2 of 4



 1   XAVIER BECERRA
 2   Attorney General of California
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
 4   JOHN D. ECHEVERRIA (SBN 268843)
     John.Echeverria@doj.ca.gov
 5   300 South Spring Street, Suite 1702
 6   Los Angeles, CA 90013
     Telephone: (213) 269-6249
 7
     Fax: (916) 731-2124
 8
     Attorneys for Defendants
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
     STIPULATION AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE AND RULE 26 DATES
                               (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 12 Filed 10/07/19 PageID.99 Page 3 of 4



 1                                    STIPULATION
 2         The parties to this action, by and through counsel, stipulate as follows:
 3         1.     WHEREAS, on September 12, 2019, the Court filed its Notice and
 4   Order Setting Rule 26 Compliance and Case Management Conference [Dkt. No. 8]
 5   (“Notice and Order”) in the above-captioned matter, setting a telephonic Case
 6   Management Conference for October 18, 2019, and dates for completion of matters
 7
     pertaining to the requirements of Rule 26;
 8
           2.     WHEREAS, the parties met and conferred telephonically to discuss
 9
     the matters set forth in the Notice and Order on September 17, 2019; and
10
           3.     WHEREAS, Plaintiffs since filed a First Amended Complaint for
11
     Declaratory and Injunctive Relief [Dkt. No. 9] (“FAC”) on September 27, 2019,
12
     which will necessitate further discussion and plans regarding discovery, and
13
     expand the scope of initial disclosures or other compliance with Rule 26;
14
           4.     THEREFORE, the parties STIPULATE to the following, and request
15
     that the Court order:
16
                  A.    That the Court vacate the Case Management Conference
17
     currently set for hearing on October 18, 2019 pending further rescheduling; and
18
                  B.    That the Court vacate all deadlines set forth in the Notice and
19
20
     Order [Dkt. No. 8], excuse further compliance with the Notice and Order, and reset

21
     such dates pertaining to compliance with Rule 26 until after Defendants have filed

22   their answer or other responsive pleading to the FAC.

23
24
25
26
27
28

                                             -3-
     STIPULATION AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE AND RULE 26 DATES
                               (CASE NO. 3:19-CV-01537-BEN-JLB)
Case 3:19-cv-01537-BEN-JLB Document 12 Filed 10/07/19 PageID.100 Page 4 of 4



 1
 2   STIPULATED BY:
 3
 4   October 7, 2019                      GATZKE DILLON & BALLANCE LLP
 5
 6                                        /s/ John W. Dillon
                                          John W. Dillon
 7                                        Attorneys for Plaintiffs
 8
 9   October 7, 2019                      OFFICE OF THE ATTORNEY GENERAL
10
11                                        /s/ John D. Echeverria (by consent)
                                          John D. Echeverria
12                                        Attorneys for Defendants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -4-
     STIPULATION AND REQUEST TO VACATE CASE MANAGEMENT CONFERENCE AND RULE 26 DATES
                               (CASE NO. 3:19-CV-01537-BEN-JLB)
